Exhibit 10.1

FIRST LIEN GUARANTY AGREEMENT

THIS FIRST LIEN GUARANTY dated as of December 18, 2013 (this “Guaranty”), is
between GASTAR EXPLORATION INC., a Delaware corporation (“Guarantor”) and Wells
Fargo Bank, National Association, as collateral agent (in such capacity, the
“Collateral Agent”), for the ratable benefit of itself, the Administrative Agent
(as defined below), the Lenders (as defined below), the Issuing Lender (as
defined below), the Swing Line Lender (as defined below), the Banking Service
Providers (as defined in the Credit Agreement), and the Lender Swap
Counterparties (as defined below) (together with the Collateral Agent, the
Administrative Agent, the Issuing Lender, the Swing Line Lender, the Banking
Service Providers, and the Lenders, individually a “Beneficiary”, and
collectively, the “Beneficiaries”).

INTRODUCTION

A. The Guarantor’s wholly owned subsidiary, Gastar Exploration USA, Inc. (the
“Borrower”) is party to that certain Second Amended and Restated Credit
Agreement dated as of June 7, 2013 (as it may be amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, the lenders party thereto from time to time (the “Lenders”), and Wells
Fargo Bank, National Association as administrative agent (in such capacity,
“Administrative Agent”), collateral agent (in such capacity, “Collateral
Agent”), issuing lender (in such capacity, “Issuing Lender”) and swing line
lender (in such capacity, “Swing Line Lender”).

B. The Guarantor owns 100% of the issued and outstanding equity interest in the
Borrower and will derive substantial direct and indirect benefit from (i) the
transactions contemplated by the Credit Agreement and the other Loan Documents
(as defined in the Credit Agreement), (ii) the Hedge Contracts (as defined in
the Credit Agreement) entered into by the Borrower or any of its Subsidiaries
with a Lender Swap Counterparty (as defined in the Credit Agreement), and
(iii) the Banking Services (as defined in the Credit Agreement) provided to the
Borrower or any Subsidiary by any Banking Service Provider.

C. Guarantor is executing and delivering this Guaranty (i) to induce the Lenders
to continue to provide Advances under the Credit Agreement, (ii) to induce the
Issuing Lender to continue to provide Letters of Credit under the Credit
Agreement, (iii) to induce the Lender Swap Counterparties to enter into and
continue to enter into transactions with the Borrower and its Subsidiaries under
their respective Hedge Contracts, and (iv) intending it to be a legal, valid,
binding, enforceable and continuing obligation of Guarantor, whether or not
Guarantor derives any benefit from the Credit Agreement, from any other Loan
Document, or from any Hedge Contract.

NOW, THEREFORE, in consideration of the premises, Guarantor hereby agrees as
follows:

Section 1. Definitions. All capitalized terms not otherwise defined in this
Guaranty that are defined in the Credit Agreement shall have the meanings
assigned to such terms by the Credit Agreement.

Section 2. Guaranty.

(a) Guarantor hereby absolutely, unconditionally and irrevocably guarantees the
punctual payment and performance, when due, whether at stated maturity, by
acceleration or otherwise, of all Secured Obligations, whether absolute or
contingent and whether for principal, interest (including, without limitation,
interest that but for the existence of a bankruptcy, reorganization or similar
proceeding would accrue), fees, amounts owing in respect of Letter of Credit
Obligations, amounts required to be provided as collateral, indemnities,
expenses or otherwise (collectively, the “Guaranteed Obligations”). Without
limiting the generality of the foregoing, Guarantor’s liability shall extend to
all amounts that constitute part of the Guaranteed Obligations and would be owed
by: (i) any Loan Party to the Collateral



--------------------------------------------------------------------------------

Agent or any other Beneficiary under the Loan Documents, (ii) by any Credit
Party to the Lender Swap Counterparty under Hedge Contracts to the extent such
amount constitutes Swap Obligations and (iii) any Credit Party to any Banking
Service Provider in connection with Banking Services, in any event, but for the
fact that they are unenforceable or not allowable due to insolvency or the
existence of a bankruptcy, reorganization or similar proceeding involving such
Credit Party. Notwithstanding the foregoing, the Guaranteed Obligations shall
not include any Excluded Swap Obligations (as defined in the Credit Agreement).

(b) Anything contained in this Guaranty to the contrary notwithstanding, the
obligations of Guarantor under this Guaranty on any date shall be limited to a
maximum aggregate amount equal to the largest amount that would not, on such
date, render its obligations hereunder subject to avoidance as a fraudulent
transfer or conveyance under Section 548 of the Bankruptcy Code of the United
States or any applicable provisions of comparable laws relating to bankruptcy,
insolvency, or reorganization, or relief of debtors (collectively, the
“Fraudulent Transfer Laws”), but only to the extent that any Fraudulent Transfer
Law has been found in a final non-appealable judgment of a court of competent
jurisdiction to be applicable to such obligations as of such date.

Section 3. Guaranty Absolute. Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of the Loan
Documents and any Hedge Contracts with Lender Swap Counterparties and any
agreement or instrument relating to any Banking Services with a Banking Service
Provider (together with the Loan Documents, the “Guaranteed Documents”),
regardless of any law, regulation or order now or hereafter in effect in any
jurisdiction affecting any of such terms or the rights of any Beneficiary with
respect thereto but subject to Section 2(b) above. The obligations of Guarantor
under this Guaranty are independent of the Guaranteed Obligations or any other
obligations of any other Person under the Guaranteed Documents, and a separate
action or actions may be brought and prosecuted against Guarantor to enforce
this Guaranty, irrespective of whether any action is brought against the
Borrower, any other Guarantor or any other Person or whether the Borrower, any
other Guarantor or any other Person is joined in any such action or actions. The
liability of Guarantor under this Guaranty shall be irrevocable, absolute and
unconditional irrespective of, and Guarantor hereby irrevocably and
unconditionally waives any defenses it may now or hereafter have in any way
relating to, any or all of the following:

(a) any lack of validity or enforceability of any Guaranteed Document or any
agreement or instrument relating thereto or any part of the Guaranteed
Obligations being irrecoverable;

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations or any other obligations of any
Person under the Guaranteed Documents, or any other amendment or waiver of or
any consent to departure from any Guaranteed Document, including, without
limitation, any increase in the Guaranteed Obligations resulting from the
extension of additional credit to any Loan Party or otherwise;

(c) any taking, exchange, release or non-perfection of any lien on any
collateral, or any taking, release or amendment or waiver of or consent to
departure from any other guaranty, for all or any of the Guaranteed Obligations;

(d) any manner of application of collateral, or proceeds thereof, to all or any
of the Guaranteed Obligations, or any manner of sale or other disposition of any
collateral for all or any of the Guaranteed Obligations or any other obligations
of any other Person under the Guaranteed Documents or any other assets of the
Borrower or any other Person;

 

2



--------------------------------------------------------------------------------

(e) any change, restructuring or termination of the corporate, limited liability
company, or partnership, as applicable, structure or existence of any Loan
Party;

(f) any failure of any Beneficiary to disclose to the Borrower or Guarantor any
information relating to the business, condition (financial or otherwise),
operations, properties or prospects of any Person now or in the future known to
any Beneficiary (and Guarantor hereby irrevocably waives any duty on the part of
any Beneficiary to disclose such information);

(g) any signature of any officer of the Borrower or any other Person being
mechanically reproduced in facsimile or otherwise; or

(h) any other circumstance or any existence of or reliance on any representation
by any Beneficiary that might otherwise constitute a defense available to, or a
discharge of, the Borrower, Guarantor or any other guarantor, surety or other
Person.

Section 4. Continuation and Reinstatement, Etc. Guarantor agrees that, to the
extent that payments of any of the Guaranteed Obligations are made, or the
Collateral Agent or any other Beneficiary receives any proceeds of collateral,
and such payments or proceeds or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside, or otherwise required to
be repaid, then to the extent of such repayment the Guaranteed Obligations shall
be reinstated and continued in full force and effect as of the date such initial
payment or collection of proceeds occurred. GUARANTOR SHALL DEFEND AND INDEMNIFY
EACH BENEFICIARY FROM AND AGAINST ANY CLAIM, DAMAGE, LOSS, LIABILITY, COST OR
EXPENSE UNDER THIS SECTION 4 (INCLUDING, WITHOUT LIMITATION, REASONABLE
ATTORNEYS’ FEES AND EXPENSES) IN THE DEFENSE OF ANY SUCH ACTION OR SUIT
INCLUDING, WITHOUT LIMITATION, SUCH CLAIM, DAMAGE, LOSS, LIABILITY, COST, OR
EXPENSE ARISING AS A RESULT OF THE INDEMNIFIED BENEFICIARY’S OWN NEGLIGENCE BUT
EXCLUDING SUCH CLAIM, DAMAGE, LOSS, LIABILITY, COST, OR EXPENSE THAT IS FOUND IN
A FINAL, NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE
RESULTED FROM SUCH INDEMNIFIED BENEFICIARY’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT. THE LIABILITIES OF GUARANTOR AS SET FORTH IN THIS SECTION 4 SHALL
SURVIVE THE TERMINATION OF THIS GUARANTY.

Section 5. Waivers and Acknowledgments.

(a) Guarantor hereby waives promptness, diligence, presentment, notice of
acceptance and any other notice with respect to any of the Guaranteed
Obligations and this Guaranty and any requirement that any Beneficiary protect,
secure, perfect or insure any Lien or any property or exhaust any right or take
any action against the Borrower or any other Person or any collateral.

(b) Guarantor hereby irrevocably waives any right to revoke this Guaranty, and
acknowledges that this Guaranty is continuing in nature and applies to all
Guaranteed Obligations, whether existing now or in the future.

(c) Guarantor acknowledges that it will receive substantial direct and indirect
benefits from the financing arrangements involving the Borrower or any
Subsidiary thereof contemplated by (i) the Guaranteed Documents (including, but
not limited to, any Hedge Contract with a Lender Swap Counterparty and (ii) the
Banking Services provided to the Borrower or Guarantor), and that the waivers
set forth in this Guaranty are knowingly made in contemplation of such benefits.

 

3



--------------------------------------------------------------------------------

Section 6. Subrogation. Guarantor will not exercise any rights that it may now
have or hereafter acquire against the Borrower or any other Person to the extent
that such rights arise from the existence, payment, performance or enforcement
of Guarantor’s obligations under this Guaranty or any other Guaranteed Document
or otherwise, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of any Beneficiary against the Borrower or
any other Person, whether or not such claim, remedy or right arises in equity or
under contract, statute or common law, including, without limitation, the right
to take or receive from the Borrower or any other Person, directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or security on account of such claim, remedy or right, unless and until
the occurrence of the Guaranty Termination (as defined in Section 13 below). If
any amount shall be paid to a Guarantor in violation of the preceding sentence
at any time prior to Guaranty Termination, such amount shall be held in trust
for the benefit of the Beneficiaries and shall forthwith be paid to the
Collateral Agent to be credited and applied to the Guaranteed Obligations and
any and all other amounts payable by the Guarantor under this Guaranty, whether
matured or unmatured, in accordance with the terms of the Loan Documents.

Section 7. Subordination. Guarantor hereby subordinates (in liquidation,
dissolution, bankruptcy, reorganization, or otherwise) all sums due and owing to
Guarantor by the Borrower or any other Guarantor, if any, to all sums due and
owing to any Beneficiary by the Borrower or Guarantor. Guarantor hereby agrees
that no payments shall be made by, or received from, the Borrower or any other
Guarantor with respect to any such subordinated obligation owing to Guarantor,
except as permitted under the Credit Agreement.

Section 8. Representations and Warranties. Guarantor hereby represents and
warrants as follows:

(a) There are no conditions precedent to the effectiveness of this Guaranty.
Guarantor benefits from executing this Guaranty.

(b) Guarantor has, independently and without reliance upon the Collateral Agent
or any other Beneficiary and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Guaranty, and Guarantor has established adequate means of obtaining from the
Borrower and each other relevant Person on a continuing basis information
pertaining to, and is now and on a continuing basis will be completely familiar
with, the business, condition (financial and otherwise), operations, properties
and prospects of the Borrower and each other relevant Person.

(c) The obligations of Guarantor under this Guaranty are the valid, binding and
legally enforceable obligations of Guarantor, and the Person who is executing
and delivering this Guaranty on behalf of Guarantor has full power, authority
and legal right to so do, and to observe and perform all of the terms and
conditions of this Guaranty on Guarantor’s part to be observed or performed. The
execution, delivery, and performance by Guarantor of this Guaranty and the
consummation of the transactions contemplated hereby (i) are within Guarantor’s
powers, (ii) have been duly authorized by all necessary corporate, limited
liability company or partnership action, (iii) do not contravene any articles or
certificate of incorporation or bylaws, partnership or limited liability company
agreement binding on or affecting Guarantor, (iv) do not contravene any law or
any contractual restriction binding on or affecting Guarantor, (v) do not result
in or require the creation or imposition of any Lien prohibited by the Credit
Agreement, and (vi) do not require any authorization or approval or other action
by, or any notice or filing with, any Governmental Authority other than those
that have been obtained.

 

4



--------------------------------------------------------------------------------

Section 9. Right of Set-Off. Upon the occurrence and during the continuance of
any Event of Default, the Collateral Agent and any other Beneficiary is hereby
authorized at any time, to the fullest extent permitted by law, to set off and
apply any deposits (general or special, time or demand, provisional or final)
and other indebtedness owing by such Beneficiary or an Affiliate thereof to the
account of Guarantor against any and all of the obligations of the Guarantor
under this Guaranty, irrespective of whether or not such Beneficiary shall have
made any demand under this Guaranty or any other Loan Documents and although
such obligations may be contingent and unmatured or are owed to a branch or
office of a Beneficiary different from the branch or office holding such deposit
or obligated on such indebtedness. Such Beneficiary shall promptly notify the
affected Guarantor after any such set-off and application is made, provided that
the failure to give such notice shall not affect the validity of such set-off
and application. The rights of the Beneficiaries under this Section 9 are in
addition to other rights and remedies (including, without limitation, other
rights of set-off) which any Beneficiary may have.

Section 10. Amendments, Etc. No amendment or waiver of any provision of this
Guaranty and no consent to any departure by Guarantor therefrom shall in any
event be effective unless the same shall be in writing and signed by the
affected Guarantor, the Collateral Agent and the Required Lenders, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided that no amendment, waiver or consent
shall, unless in writing and signed by all of the Lenders, (a) release Guarantor
from its obligations hereunder except as permitted under Section 9.01 of the
Credit Agreement (it being understood that waivers and amendments permitted to
be made under the Credit Agreement by the Required Lenders with respect to any
of the underlying obligations guaranteed hereunder shall not be deemed to
release or limit the liability of Guarantor within the meaning of this clause
(a)), (b) postpone any date fixed for payment hereunder in respect of any of the
Guaranteed Obligations, or (c) change the percentage of the Lenders required to
take any action hereunder.

Section 11. Notices, Etc. All notices and other communications provided for
hereunder shall be sent in the manner provided for in Section 9.02 of the Credit
Agreement and if to a Guarantor, at its address specified on the signature page
hereto and if to the Collateral Agent or any other Beneficiary, at its address
specified in or pursuant to the Credit Agreement, if to a Lender Swap
Counterparty, at its address specified in the applicable Hedge Contract and if
to a Banking Service Provider, at its address specified in the documents
providing for Banking Services. All such notices and communications shall be
effective when delivered, except that notices and communications to the
Collateral Agent shall not be effective until received by the Collateral Agent.

Section 12. No Waiver: Remedies. No failure on the part of the Collateral Agent
or any other Beneficiary to exercise, and no delay in exercising, any right
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right hereunder preclude any other or further exercise thereof
or the exercise of any other right. The remedies herein provided are cumulative
and not exclusive of any remedies provided by law.

Section 13. Continuing Guaranty: Assignments under the Credit Agreement. This
Guaranty is a continuing guaranty and shall (a) remain in full force and effect
until, subject to Section 4, such time when each of the following shall have
occurred: (i) the termination of the Commitments, (ii) the termination or
expiration of all Letters of Credit (other than Letters of Credit with respect
to which other arrangements satisfactory to the Collateral Agent and the Issuing
Lender have been made), (iii) the termination of all Hedge Contracts with the
Lender Swap Counterparties (other than Hedge Contracts with any Lender Swap
Counterparty with respect to which other arrangements satisfactory to such
Lender Swap Counterparty and the Borrower have been made), and (iv) the
indefeasible payment in full in cash of all Secured Obligations (other than
(1) Swap Obligations with respect to which other arrangements satisfactory to
the Lender Swap Counterparty and the Borrower have been made, (2) indemnity

 

5



--------------------------------------------------------------------------------

obligations and similar obligations that survive the termination of this
Guaranty for which no notice of a claim has been received by Guarantor), and
(3) Banking Services Obligations not yet due and payable (such time being
referred to herein as the “Guaranty Termination”), (b) be binding upon Guarantor
and its successors and assigns, (c) inure to the benefit of and be enforceable
by the Collateral Agent, the Administrative Agent, the Issuing Lender, the Swing
Line Lender, and each other Lender and their respective successors, and, in the
case of transfers and assignments made in accordance with the Credit Agreement,
transferees and assigns, and (d) inure to the benefit of and be enforceable by a
Lender Swap Counterparty, any Banking Service Provider and each of their
respective successors, transferees and assigns to the extent such successor,
transferee or assign is a Lender or an Affiliate of a Lender. Without limiting
the generality of the foregoing clause (c), subject to Section 9.06 of the
Credit Agreement, the Collateral Agent, the Administrative Agent, the Issuing
Lender, the Swing Line Lender, and each other Lender may assign or otherwise
transfer all or any portion of its rights and obligations under the Credit
Agreement (including, without limitation, all or any portion of its Commitment,
the Advances owing to it and the Note or Notes held by it) to any other Person,
and such other Person shall thereupon become vested with all the benefits in
respect thereof granted to such Lender herein or otherwise, subject, however, in
all respects to the provisions of the Credit Agreement. Furthermore, when
(i) any Lender Swap Counterparty assigns or otherwise transfers any interest
held by it under a Hedge Contract to any other Person pursuant to the terms of
such agreement, or (ii) any Banking Service Provider transfers any Banking
Services Obligation to any other Person, in each case, that other Person shall
thereupon become vested with all the benefits held by such Lender under this
Guaranty only if such Person is also then a Lender or an Affiliate of a Lender.
Guarantor acknowledges that upon any Person becoming a Lender, the Issuing
Lender, the Swing Line Lender, the Collateral Agent, or the Administrative Agent
in accordance with the Credit Agreement, such Person shall be entitled to the
benefits hereof.

Section 14. Governing Law; Jurisdiction; Consent to Service of Process.

(a) THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES
THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

(b) Guarantor hereby irrevocably and unconditionally submits, for itself and its
property, to the exclusive jurisdiction of any Supreme Court for New York
County, New York or in The United States District Court for the Southern
District of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined only in such New York court or, to the
extent permitted by law, in such Federal court. Guarantor hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

(c) Guarantor hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any New York court or in any such
Federal court. Guarantor hereby irrevocably waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.

(d) Guarantor irrevocably consents to service of process in the manner provided
for notices in Section 11. Nothing in this Section 14 will affect the right of
any Beneficiary to serve process in any other manner permitted by law.

 

6



--------------------------------------------------------------------------------

Section 15. INDEMNIFICATION. GUARANTOR SHALL INDEMNIFY EACH OF THE BENEFICIARIES
AND THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS FROM, AND
DISCHARGE, RELEASE, AND HOLD EACH OF THEM HARMLESS AGAINST, ANY AND ALL
LIABILITIES, OBLIGATIONS, LOSSES, CLAIMS, EXPENSES OR DAMAGES OF ANY KIND OR
NATURE WHATSOEVER TO WHICH ANY OF THEM MAY BECOME SUBJECT RELATING TO OR ARISING
OUT OF THIS GUARANTY, INCLUDING ANY LIABILITIES, OBLIGATIONS, LOSSES, CLAIMS,
EXPENSES OR DAMAGES THAT ARISE OUT OF OR RESULT FROM (A) ANY ACTUAL OR PROPOSED
USE BY THE BORROWER, ANY GUARANTOR OR ANY AFFILIATE OF THE BORROWER OR ANY
GUARANTOR OF THE PROCEEDS OF THE ADVANCES, (B) ANY BREACH BY THE BORROWER OR ANY
GUARANTOR OF ANY PROVISION OF THE CREDIT AGREEMENT, ANY OTHER LOAN DOCUMENT OR
ANY OTHER GUARANTEED DOCUMENT, (C) ANY INVESTIGATION, LITIGATION OR OTHER
PROCEEDING (INCLUDING ANY THREATENED INVESTIGATION OR PROCEEDING) RELATING TO
THE FOREGOING, (D) ANY ENVIRONMENTAL CLAIM OR REQUIREMENT OF ENVIRONMENTAL LAWS
CONCERNING OR RELATING TO THE PRESENT OR PREVIOUSLY-OWNED OR OPERATED PROPERTIES
OF THE BORROWER, ANY GUARANTOR OR THE OPERATIONS OR BUSINESS, OF THE BORROWER OR
ANY GUARANTOR INCLUDING ANY MATTERS DISCLOSED WITHIN THE CREDIT AGREEMENT, OR
(E) ANY ENVIRONMENTAL CLAIM OR REQUIREMENT OF ENVIRONMENTAL LAWS CONCERNING OR
RELATED TO THE BORROWER’S OR ANY GUARANTOR’S PROPERTIES; AND GUARANTOR SHALL
REIMBURSE THE BENEFICIARIES AND THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES
AND AGENTS, UPON DEMAND FOR ANY OUT-OF-POCKET EXPENSES (INCLUDING OUTSIDE LEGAL
FEES) INCURRED IN CONNECTION WITH ANY SUCH INVESTIGATION, LITIGATION OR OTHER
PROCEEDING; AND EXPRESSLY INCLUDING ANY SUCH LOSSES, LIABILITIES, CLAIMS,
DAMAGES, OR EXPENSES INCURRED BY REASON OF THE PERSON BEING INDEMNIFIED’S OWN
NEGLIGENCE, BUT EXCLUDING ANY SUCH LOSSES, LIABILITIES, CLAIMS, DAMAGES OR
EXPENSES THAT IS FOUND IN A FINAL, NON-APPEALABLE JUDGMENT BY A COURT OF
COMPETENT JURISDICTION TO HAVE RESULTED FROM SUCH INDEMNIFIED PERSON’S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT.

Section 16. WAIVER OF JURY TRIAL. GUARANTOR HEREBY ACKNOWLEDGES THAT IT HAS BEEN
REPRESENTED BY AND HAS CONSULTED WITH COUNSEL OF ITS CHOICE, AND HEREBY
KNOWINGLY, VOLUNTARILY, INTENTIONALLY AND IRREVOCABLY WAIVES ANY AND ALL RIGHT
TO TRIAL BY JURY IN RESPECT OF ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING
TO THIS GUARANTY, ANY OTHER LOAN DOCUMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

Section 17. USA Patriot Act. Each Beneficiary that is subject to the Act (as
hereinafter defined) and the Collateral Agent (for itself and not on behalf of
any other Beneficiary) hereby notifies the Guarantor that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001))(the “Act”), it is required to obtain, verify and record
information that identifies the Guarantor, which information includes the name
and address of the Guarantor and other information that will allow such
Beneficiary or the Collateral Agent, as applicable, to identify the Guarantor in
accordance with the Act. Guarantor shall promptly furnish all documentation and
other information that such Beneficiary reasonably requests in order to comply
with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.

 

7



--------------------------------------------------------------------------------

Section 18. Keepwell. To the extent the Guarantor is a Qualified ECP Guarantor,
it hereby jointly and severally absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support as may be needed from time to
time by each other Loan Party to honor all of its obligations under their
respective Guaranty in respect of Excluded Swap Obligations (provided, however,
that each Qualified ECP Guarantor shall only be liable under this Section 18 for
the maximum amount of such liability that can be hereby incurred without
rendering its obligations under this Section 18, or otherwise under this
Guaranty, voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations of the
Guarantor under this Section shall remain in full force and effect until
Guaranty Termination. Guarantor intends that this Section 18 constitute, and
this Section 18 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Loan Party for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

Section 19. FINAL AGREEMENTS. THIS GUARANTY AND THE OTHER GUARANTEED DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES WITH RESPECT TO THE SUBJECT
MATTER HEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

[Remainder of this page intentionally left blank.]

 

8



--------------------------------------------------------------------------------

Guarantor has caused this Guaranty to be duly executed as of the date first
above written.

 

Address for Guarantor:

 

1331 Lamar Street, Suite 650

   

GUARANTOR:

 

GASTAR EXPLORATION INC.

Houston, Texas 77010    

 

By:

 

 

/s/ Michael A. Gerlich

     

Michael A. Gerlich

Senior Vice President, Secretary and Treasurer

Signature Page to

First Lien Guaranty Agreement



--------------------------------------------------------------------------------

COLLATERAL AGENT:

 

WELLS FARGO BANK,

NATIONAL ASSOCIATION, as Collateral Agent

By:   /s/ Stephanie Harrell   Stephanie Harrell   Assistant Vice President

 

Signature Page to

First Lien Guaranty Agreement